Name: Commission Regulation (EC) No 130/2003 of 24 January 2003 fixing the aid for tomatoes for processing for the 2003/04 marketing year under Council Regulation (EC) No 2201/96
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  plant product
 Date Published: nan

 Avis juridique important|32003R0130Commission Regulation (EC) No 130/2003 of 24 January 2003 fixing the aid for tomatoes for processing for the 2003/04 marketing year under Council Regulation (EC) No 2201/96 Official Journal L 022 , 25/01/2003 P. 0015 - 0015Commission Regulation (EC) No 130/2003of 24 January 2003fixing the aid for tomatoes for processing for the 2003/04 marketing year under Council Regulation (EC) No 2201/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Commission Regulation (EC) No 453/2002(2), and in particular Article 6(1) thereof,Whereas:(1) Article 2(3) of Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for the implementation of Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1426/2002(4), stipulates that the Commission is to publish the amount of the aid for tomatoes after verifying that the thresholds fixed in Annex III to Regulation (EC) No 2201/96 have been complied with.(2) Article 5(3)(c) of Regulation (EC) No 2201/96 provides that for the 2003/04 marketing year the overrun of the processing threshold is to be calculated on the basis of the average quantity supplied for processing with aid during the 2001/02 and 2002/03 years.(3) The average quantities of tomatoes delivered for processing with aid during the 2001/02 and 2002/03 marketing years as notified by the Member States under Article 23(2)(a) of Regulation (EC) No 449/2001 are below the Community threshold. Since the threshold has not been overrun, the aid for the 2003/04 marketing year should be kept at the level fixed in Article 4(2) of Regulation (EC) No 2201/96.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2003/04 marketing year the aid for tomatoes referred to in Article 2 of Regulation (EC) No 2201/96 shall be EUR 34,50/tonne.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 206, 3.8.2002, p. 4.